                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                               Plaintiff,                      Case No. ________________
                v.
                                                               COMPLAINT
ESTATE OF ELZIE COCKERHAM
704 W. Melvina Street
Milwaukee, WI 53206,

ESTATE OF DAISY M. COCKERHAM
704 W. Melvina Street
Milwaukee, WI 53206,

JEROME COCKERHAM
704 W. Melvina Street
Milwaukee, WI 53206,

                               Defendants.


         Comes now the plaintiff, the United States of America, by Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Carter B. Stewart, Assistant United

States Attorney for said District, and for its cause of action alleges that:

         1.     This is a civil action brought by the United States of America under 28 U.S.C.

'1345.

         2.     The United States seeks to foreclose a reverse mortgage between Elzie and Daisy

Cockerham and the Department of Housing & Urban Development (“HUD”). For reverse

mortgages, payment of the debt is made not by monthly payments, but rather by the sale of the

mortgaged premises.

         3.     Elzie and Daisy Cockerham executed and delivered to Norwest Mortgage Inc. a

promissory note dated April 3, 1998, attached hereto as Exhibit A.




              Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 6 Document 1
       4.      To secure said note, Elzie and Daisy Cockerham executed and delivered to

Norwest Mortgage Inc., its successors and assigns, an Adjustable Rate Home Equity Conversion

Mortgage dated April 3, 1998, attached as Exhibit B.

       5.      On April 3, 1998, Norwest Mortgage, Inc. assigned their interest in the Note and

Mortgage to Wendover Financial Services Corporation, a copy of which is hereto annexed as

Exhibit C.

       6.      On October 31, 2000, Wendover Financial Services Corporation assigned their

interest in the Note and Mortgage to Lehman Capital, A Division of Lehman Brothers Holdings,

Inc., a copy of which is hereto annexed as Exhibit D.

       7.      On May 5, 2004, Lehman Capital, A Division of Lehman Brothers Holdings, Inc.

assigned their interest in the Note and Mortgage to Financial Freedom Senior Funding

Corporation, a copy of which is hereto annexed as Exhibit E.

       8.      On June 9, 2009, Financial Freedom Senior Funding Corporation assigned their

interest in the Note and Mortgage to Financial Freedom Acquisition, LLC, a copy of which is

hereto annexed as Exhibit F.

       9.      Said mortgage was assigned to the Secretary of Housing and Urban Development

on October 8, 2009. A copy of the assignment annexed as Exhibit G.

       10.     Elzie and Daisy Cockerham also executed and delivered to the Secretary of

Housing and Urban Development a Home Equity Conversion Adjustable Rate Second

(Promissory) Note and a second Adjustable Rate Home Equity Conversion Mortgage both dated

April 3, 1998 to secure the reverse mortgage. Copies of the second note and mortgage are

attached hereto as Exhibits H and I.

       11.     Elzie Cockerham passed away on April 16, 2005; a screen print from the Social




             Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 6 Document 1
Security Death Index webpage is hereto annexed as Exhibit J.

       12.     Daisy M. Cockerham passed away on September 12, 2011, a screen print from the

Social Security Death Index webpage is hereto annexed as Exhibit K.

       13.     No action has been filed to probate the Estate of either Elzie Cockerham or Daisy

Cockerham.

       14.     A Transfer [of the Property] by Affidavit In the Matter of Elzie & Daisy

Cockerham was filed with the Milwaukee County Register of Deeds on June 22, 2017 by Jerome

Cockerham regarding 704 W. Melvina Street. Paragraph 6 of the Transfer asks that the property

be transferred to Jerome Cockerham under Wis. Stat. §867.03. Paragraph 7 of the Transfer by

Affidavit states that [Jerome Cockerham] “assume(s) a duty to apply the property transferred for

the payment of obligations according to priorities…” A copy of the Transfer by Affidavit is

attached hereto as Exhibit L.

       15.     A Transfer by Affidavit is allowed under Wis. Stat. §867.03. Wis. Stat.

867.03(2)(g) states that the person accepting a decedent’s property “assumes a duty to apply the

property transferred for the payment of obligations according to priorities…”. No contact has

been made with, nor have any payments been made to HUD since the filing of the above-

mentioned Affidavit to discuss the obligations to HUD.

       16.     An Application for the Termination of Decedent’s Interest and Confirmation of

Applicant’s Interest in Property regarding Elzie Cockerham was filed with the Milwaukee

County Register of Deeds on September 8, 2017. The Application for Termination of

Decedent’s Interest and Confirmation of Applicant’s Interest in Property claimed allowance

under Wis. Stat. §867.045. Wis. Stat. §867.045(1) states that “Upon the death of any person

having an interest as a joint tenant or life tenant in any real property had a vendor’s or




             Case 2:19-cv-00845 Filed 06/06/19 Page 3 of 6 Document 1
mortgagee’s interest, or had a life estate”. Jerome Cockerham is the son of Elzie Cockerham

and does not have an interest in the property other than as a potential heir. His interest, if any,

does not rise above the secured interest of HUD. A copy of the Application is attached hereto as

Exhibit M.

       17.     A Transfer [of the Property] by Affidavit In the Matter of Daisy Cockerham was

filed with the Milwaukee County Register of Deeds on September 8, 2017 by Jerome Cockerham

regarding 704 W. Melvina Street. Paragraph 6 of the Transfer asks that the property be

transferred to Jerome Cockerham under Wis. Stat. §867.03.        Paragraph 7 of the Transfer by

Affidavit states that [Jerome Cockerham] “assume(s) a duty to apply the property transferred for

the payment of obligations according to priorities…”. A copy of the Application is attached

hereto as Exhibit N.

       18.     The Transfer by Affidavit is allowed under Wis. Stat. §867.03. Wis. Stat.

867.03(2)(g) states that the person accepting a decedent’s property “assumes a duty to apply the

property transferred for the payment of obligations according to priorities…”. No contact has

been made with HUD since the filing of the above-mentioned Affidavit to discuss the obligations

to HUD.

       19.     Under the terms of the above notes and mortgages, default occurred on the date of

death of Daisy Cockerham. Consistent with said terms and default, full and immediate payment

is due and demanded.

       20.     The Estate of Elzie Cockerham owes the Plaintiff under the provisions of the

notes, and mortgages a balance of $55,328.20 as of September 21, 2018. A Statement of

Account is attached hereto as Exhibit O.

       21.     The Estate of Daisy Cockerham owes the Plaintiff under the provisions of the




             Case 2:19-cv-00845 Filed 06/06/19 Page 4 of 6 Document 1
notes, and mortgages a balance of $55,328.20 as of September 21, 2018. A Statement of

Account is attached hereto as Exhibit O.

        22.     Plaintiff has made the following payments as permitted by the provisions of said

mortgages, which have become a part of the mortgage indebtedness.

        Service fee (monthly fee)                       $7,380.00
        MIP (insurance)                                 $4,920.14

        23.     The other defendants purport to have interest in the mortgaged premises but any

such interests are junior and subordinate to the interest of the plaintiff.

        WHEREFORE, plaintiff prays that an accounting be taken under the direction of this

Court of what is due for principal and interest on the notes and mortgages and that a decree be

entered as follows:

        (a)     That the defendants pay to plaintiff the principal of $29,823.83 and interest of

$25,504.37, together with interest from September 21, 2018 at the rate of $7.63 per day

computed as provided in the notes and mortgages up to the date on which the decree is entered,

plus interest thereafter according to law, costs, disbursements, and expenses;

        (b)     Or in default of such payment, that all legal right, title, and interest that

defendants have in the property described in said mortgages be sold at public sale in accordance

with 28 U.S.C. ''2001-2003, inclusive, and that the amounts due to plaintiff be paid out of the

proceeds of the sale pursuant to the lien priority of its mortgages;

        (c)     That the defendants and all persons claiming or who may claim by, from, or under

it be absolutely barred and foreclosed from all rights and equity of redemption in the property,

        (d)     That if the proceeds of the sale exceed the sum of money to be paid to plaintiff,

any such excess be deposited with the Clerk of this Court subject to further orders of the Court,

        (e)     For such other and further relief as is just.




              Case 2:19-cv-00845 Filed 06/06/19 Page 5 of 6 Document 1
Dated at Milwaukee, Wisconsin this 6th day of June, 2019.


                                           MATTHEW D. KRUEGER
                                           United States Attorney

                                    By     s/Carter B. Stewart

                                           CARTER B. STEWART
                                           Assistant United States Attorney
                                           Illinois State Bar No. 6300958
                                           Office of the United States Attorney
                                           Federal Building, Room 530
                                           517 East Wisconsin Avenue
                                           Milwaukee, Wisconsin 53202
                                           Telephone: (414) 297-1700
                                           Fax: 414-297-4394
                                           carter.stewart@usdoj.gov




            Case 2:19-cv-00845 Filed 06/06/19 Page 6 of 6 Document 1
                                                             Exhibit A

Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 4 Document 1-1
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 4 Document 1-1
Case 2:19-cv-00845 Filed 06/06/19 Page 3 of 4 Document 1-1
Case 2:19-cv-00845 Filed 06/06/19 Page 4 of 4 Document 1-1
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 8 Document 1-2
                                                        Exhibit B
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 8 Document 1-2
Case 2:19-cv-00845 Filed 06/06/19 Page 3 of 8 Document 1-2
Case 2:19-cv-00845 Filed 06/06/19 Page 4 of 8 Document 1-2
Case 2:19-cv-00845 Filed 06/06/19 Page 5 of 8 Document 1-2
Case 2:19-cv-00845 Filed 06/06/19 Page 6 of 8 Document 1-2
Case 2:19-cv-00845 Filed 06/06/19 Page 7 of 8 Document 1-2
Case 2:19-cv-00845 Filed 06/06/19 Page 8 of 8 Document 1-2
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 1 Document 1-3
                                                        Exhibit C
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 2 Document 1-4
                                                        Exhibit D
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 2 Document 1-4
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 2 Document 1-5
                                                        Exhibit E
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 2 Document 1-5
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 2 Document 1-6
                                                        Exhibit F
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 2 Document 1-6
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 3 Document 1-7
                                                        Exhibit G
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 3 Document 1-7
Case 2:19-cv-00845 Filed 06/06/19 Page 3 of 3 Document 1-7
                                                             Exhibit H


Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 3 Document 1-8
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 3 Document 1-8
Case 2:19-cv-00845 Filed 06/06/19 Page 3 of 3 Document 1-8
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 8 Document 1-9
                                                         Exhibit I
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 8 Document 1-9
Case 2:19-cv-00845 Filed 06/06/19 Page 3 of 8 Document 1-9
Case 2:19-cv-00845 Filed 06/06/19 Page 4 of 8 Document 1-9
Case 2:19-cv-00845 Filed 06/06/19 Page 5 of 8 Document 1-9
Case 2:19-cv-00845 Filed 06/06/19 Page 6 of 8 Document 1-9
Case 2:19-cv-00845 Filed 06/06/19 Page 7 of 8 Document 1-9
Case 2:19-cv-00845 Filed 06/06/19 Page 8 of 8 Document 1-9
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 1 Document 1-10
                                                         Exhibit J
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 1 Document 1-11
                                                        Exhibit K
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 3 Document 1-12
                                                         Exhibit L
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 3 Document 1-12
Case 2:19-cv-00845 Filed 06/06/19 Page 3 of 3 Document 1-12
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 1 Document 1-13
                                                        Exhibit M
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 2 Document 1-14
                                                        Exhibit N
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 2 Document 1-14
Case 2:19-cv-00845 Filed 06/06/19 Page 1 of 2 Document 1-15
                                                        Exhibit O
Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 2 Document 1-15
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:  Green Bay Division                                      Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
   UNITED STATES OF AMERICA                                                                                   Estate of Elzie Cockerham
                                                                                                              Estate of Daisy M. cockerham

     (b) County of Residence of First Listed Plaintiff                                                                   County of Residence of First Listed Defendant                   Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                 (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                         N O TE:                      IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                      THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)              Attorneys (If K nown)
   Carter B. Stewart, US Attorney's Office, Eastern District of Wisconsin
   517 East Wisconsin Ave, Rm 530, Milwaukee, WI 53202
   414-297-1700
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                    (For D iversity C ases O nly)                                            and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                   PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                       of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State             2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                     of Business In A nother State

                                                                                                               C itizen or Subject of a              3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                   F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure            422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881           423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                 28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                              430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                     P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                   820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                 830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                   840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                         480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                         SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y    710   Fair Labor Standards               861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending             720   Labor/M gmt. R elations            863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal              740   R ailw ay Labor Act                864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage           751   Family and M edical                865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                              895 Freedom of Information
                                             362 Personal Injury -                  Product Liability          790   O ther Labor Litigation                                                     Act
                                                  M ed. M alpractice                                            791   Empl. R et. Inc.                                                       896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                     F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                 870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                 or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                       871 IR S— Third Party                 950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                  26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     28 U.S.C. Section 1345
VI. CAUSE OF ACTION Brief description of cause:
                     Judicial Foreclosure, see attached Complaint
VII. REQUESTED IN    CHECK IF THIS IS A CLASS ACTION        DEMAND $                                                                                               CHECK YES only if demanded in complaint:
     COM PLAINT:        UNDER F.R.C.P. 23                 67,628.34                                                                                                 JURY DEMAND:          Yes      No
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                         DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

06/06/2019                                                                     s/Carter B. Stewart
F O R O F F IC E U SE O N L Y

    R EC EIPT #                              Case 2:19-cv-00845APPLYFiled
                                      AM O U N T                     IN G IFP06/06/19 Page JU
                                                                                           1 Dof
                                                                                              GE 2 Document 1-16
                                                                                                            M AG . JU D G E

                    Print                                   Save As...                                                                                                                            Reset
JS 44 R everse (R ev. 09/11)


                       INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                 Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of
suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.




                               Case 2:19-cv-00845 Filed 06/06/19 Page 2 of 2 Document 1-16
